Citation Nr: 1214504	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, also claimed as bronchitis.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for degenerative disc disease (DDD) of the cervical spine.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for DDD of the lumbar spine.

4.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right shoulder disorder, also claimed as a right rotator cuff injury.

5.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) in June 2004 which, inter alia, denied the Veteran's claims of service connection for cervical spine DDD, lumbar spine DDD, and left ear hearing loss, and in March 2010 which denied service connection for a respiratory disorder, declined to reopen service connection for a right shoulder disorder, and granted an increased disability rating of 10 percent for bilateral hearing loss.  From these rating decisions, VA received timely notices of disagreement in September 2004 and April 2010 respectively.

A statement of the case addressing the Veteran's requests to reopen his service connection claims for cervical and lumbar spine DDD and his claim of service connection for left ear hearing loss was issued in July 2005.  Later that month, the Veteran perfected his appeal as to those issues by filing a VA Form 9 substantive appeal.

In a March 2009 decision, the Board denied reopened the Veteran's claims for service connection for cervical and lumbar spine DDD, but denied both claims on the evidentiary merits.  The Veteran's service connection claim for left ear hearing loss was remanded for further development.  Subsequently, a December 2009 rating decision granted service connection for left ear hearing loss.  The Board's denial of the Veteran's claims for service connection for cervical and lumbar spine DDD were appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court determined that the Board improperly rejected lay evidence concerning diagnosis and etiology of his cervical and lumbar spine disorders, and accordingly, vacated and remanded the Board's March 2009 decision.

During the pendency of the Veteran's appeal with the Court as to the foregoing issues, a statement of the case addressing the issues of the Veteran's request to reopen his service connection claim for a right shoulder disorder, claim for service connection for a respiratory disorder, and claim for an increased disability rating for bilateral hearing loss was mailed to the Veteran in March 2011.  The Veteran's VA Form 9 substantive appeal as to those issues was received later that month.

In view of the foregoing procedural history, and as reflected on the title page of this remand, the Board accepts jurisdiction as to the issues of the Veteran's requests to reopen his claims of service connection for cervical spine DDD, lumbar spine DDD, and right shoulder disorder, as well as his claim of service connection for a respiratory disorder, and his claim of entitlement to an increased disability rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Since November 25, 2008, before the Board's previous March 2009 decision and remand was issued, VA has received evidence from the Veteran which consists of service personnel records, various private and VA treatment records, and records from the Social Security Administration.  Nonetheless, these records were never reviewed by the agency of original jurisdiction (AOJ) prior to the Board's March 2009 adjudication.

The Veteran was advised as to the above in a February 2012 letter mailed by the Board.  In that letter, the Veteran was asked to notify the Board as to whether he wished to waive his right to have the additional evidence reviewed by the AOJ, or alternatively, wished to have his case sent back to the AOJ for its review and adjudication.  In his March 2010 response, the Veteran specified that he wished to have his case returned to the AOJ for its review and adjudication.

In view of the foregoing, the Board is required to remand this matter to the RO for its consideration of the evidence received since November 25, 2008.  On remand, efforts should be made to update the treatment records in the claims file by contacting the Veteran and requesting that he identify the names and addresses for any VA or private medical facilities that have rendered treatment since July 2011.  Thereafter, efforts should be made to obtain all records identified by the Veteran, and any obtained records should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).  Thereafter, the RO must review all evidence received by VA since November 25, 2008 and perform any additional claims development that is warranted by the evidence.  Subsequently, the RO must readjudicate the Veteran's claims.  If the RO's decision remains adverse to the Veteran, both the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  A new notice letter should be issued to the Veteran in accordance with Kent v. Nicholson.  Consistent with Kent, the Veteran should be informed that prior claims for service connection for neck and back disorders were previously denied in a November 1994 rating decision, and that a prior claim for service connection for a right shoulder disorder was denied in a February 2007 rating decision.  The Veteran should also be informed as to the reasons his previous claims were denied and that in order to reopen his claims he must submit "new and material evidence" (e.g., evidence not previously submitted).  The letter should define for the Veteran what "new and material evidence" is and the types of evidence and information that is necessary to substantiate his underlying claims of service connection for cervical and lumbar spine DDD and for a right shoulder disorder.

The letter should also explain to the Veteran, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a respiratory disorder and entitlement to an increased disability rating for bilateral hearing loss.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment received by the Veteran since July 2011.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered medical treatment since July 2011. 

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the RO should review and consider all additional evidence received from the Veteran since November 25, 2008, to include the records identified in the Board's February 2012 letter to the Veteran and any other additional evidence received by VA subsequent to this remand.

4.  Any additional development, as warranted by the evidence received by VA since November 25, 2008, should be performed.

5.  After completion of the above development, the Veteran's requests to reopen his claims of service connection for cervical spine DDD, lumbar spine DDD, and right shoulder disorder; his claim of service connection for a respiratory disorder; and his claim of entitlement to an increased disability rating for bilateral hearing loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



